            Case 1:20-cv-03127-PAE Document 1 Filed 04/20/20 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 Tricolor Holdings, LLC, Tricolor Auto Group
 LLC, and Ganas Auto Group, LLC,

                         Plaintiffs,                 Case No. 1:20-cv-3127
                                                     COMPLAINT
                    -against-
                                                     JURY TRIAL DEMANDED
 Ai Media Group LLC,

                        Defendant.


       Plaintiffs Tricolor Holdings, LLC, Tricolor Auto Group LLC, and Ganas Auto Group, LLC

(collectively “Tricolor” or “Plaintiffs”) for their Complaint against Defendant Ai Media Group

LLC (“Defendant”), allege as follows:

                                              INTRODUCTION

       1.       This case concerns digital marketing services. Tricolor is an integrated retail auto

and finance company, which relies heavily on data and analytics to generate sales leads. On an

increasing basis over the past six years, Tricolor has targeted potential customers using a data-

driven marketing strategy. Historically, Tricolor utilized both in-house resources as well as third

parties to execute this strategy. In 2019, Defendant solicited Tricolor and represented that it had

developed patented, state-of-the-art technology similarly and could manage Tricolor’s digital

marketing more effectively. These and other representations induced Tricolor to outsource its

digital marketing to them. Tricolor and Defendant thereafter signed certain Internet Advertising

Orders with target start dates of April 1, 2019, October 1, 2019, and February 1, 2020 (collectively

“the Agreement”).




                                                 1
            Case 1:20-cv-03127-PAE Document 1 Filed 04/20/20 Page 2 of 12




       2.       Defendant failed miserably in attempting to perform its contractual obligations,

leading to increased customer acquisition costs, lower lead generation, and decreased sales

performance for Tricolor. Indeed, at one point, Defendant’s poor advertising services caused

Tricolor’s digital leads to drop by sixty percent.

       3.       In light of Defendant’s performance failures, and Defendant’s refusal to provide

any transparency regarding its actual spend on services it provided to Tricolor, and upon

information and belief, Defendant has misrepresented its capabilities and the value of its services,

and has improperly inflated the invoices it provided to Tricolor.

       4.       As a result, Defendant has materially breached the Agreement and caused Tricolor

to incur substantial damages.

       5.       Alternatively, Defendant has breached the duty of good faith and fair dealing

implied into the Agreement by failing reasonably to minimize the actual costs it incurred, and

billed to Tricolor, for services provided under the Agreement.

                                                PARTIES

       6.       Plaintiff Tricolor Holdings, LLC is a limited liability corporation organized and

existing under the laws of the state of Delaware. Tricolor Holdings, LLC is 100% owned by Ganas

Investors LLC, whose members are Daniel Chu, a Texas resident, and Tricolor Investors. Tricolor

Investors is a Texas limited liability corporation, whose members each reside in the state of Texas.

       7.       Plaintiff Tricolor Auto Group, LLC is a limited liability corporation organized and

existing under the laws of the state of Texas. It is 100% owned by Plaintiff Tricolor Holdings,

LLC.

       8.       Plaintiff Ganas Auto Group, LLC is a limited liability corporation organized and

existing under the laws of the state of Delaware. It is 100% owned by Plaintiff Tricolor Holdings,

LLC.

                                                     2
            Case 1:20-cv-03127-PAE Document 1 Filed 04/20/20 Page 3 of 12




       9.       Defendant is a limited liability company organized and existing under the laws of

the state of Delaware, with a principal place of business in New York, New York. Upon

information and belief, each of Defendant’s members reside in New York and/or Connecticut.

                                      JURISDICTION AND VENUE

       10.      This Court has subject-matter jurisdiction based on 28 U.S.C. § 1332. Plaintiffs are

each citizens of the state of Texas because their members reside in the state of Texas. Upon

information and belief, Defendant is a citizen of the state of New York and/or Connecticut, with

its principal place of business located within the Southern District of New York. In addition, the

amount in controversy exceeds $75,000.

       11.      This Court has personal jurisdiction over Defendant. Defendant maintains its

principal place of business in New York and purported to render the services in dispute from a

location within the state of New York.

       12.      Venue is proper in the Southern District of New York. Defendant maintains its

principal place of business in the Southern District of New York and purported to render the

services in dispute from a location within the Southern District of New York. A substantial portion

of the events giving rise to this lawsuit occurred within the Southern District of New York.

                   FACTUAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

A.     Tricolor and digital marketing.

       13.      Tricolor is a private company established in 2007 that has become the nation’s

largest used vehicle retailer which focuses on the sale and financing to the Hispanic consumer.

Tricolor provides its customers with access to affordable financing on high quality, certified

vehicles. Since inception Tricolor has served over 50,000 customers and disbursed over $1 billion

in affordable auto loans by using its proprietary underwriting model.



                                                 3
          Case 1:20-cv-03127-PAE Document 1 Filed 04/20/20 Page 4 of 12




       14.     Certified by the Department of the Treasury as a Community Development

Financial Institution, Tricolor uses advanced data analytics to promote financial inclusion to an

underserved Hispanic market and offers responsible, affordable, credit-building loans to

individuals with no or limited credit history. The use of data-driven technology has enabled

Tricolor to complete five term ABS securitizations, the most recent of which was a rated

securitization underwritten by Credit Suisse.

       15.     With this deep experience in data analytics, Tricolor has significant internal

resources to assess the competency of the digital marketing services provided by Defendant. This

data-driven strategy focuses on identifying potential customers through advertising on search

engines like Google, Yahoo, and Bing, and on social media websites such as Facebook and

Instagram. These digital leads have an established pattern of generating sales, assuming that digital

marketing is managed competently. Moreover, digital leads represent the proverbial “lifeblood”

for a company like Tricolor, having generated approximately 75% of Tricolor’s leads over the past

year. The cost of converting a lead to a sale depends on quality of the digital marketing

management, and efficient digital marketing contributes materially to Tricolor’s financial

performance and sales.

       16.     As a result of its experience in digital marketing, Tricolor understands fully the

effort and expense necessary for digital marketing performance. The cost per lead and the

conversion rate are key metrics for measuring the performance of digital marketing.

B.     Tricolor outsources digital marketing to Defendant.

       17.     Defendant is an internet marketing company that claims to specialize in managing

and executing digital, or online, marketing strategies and patented technology. Defendant claims

to have vanguard machine learning software that provides clients with analytical feedback to

optimize spend. Tricolor, however, had a profoundly different experience with Defendant.

                                                 4
          Case 1:20-cv-03127-PAE Document 1 Filed 04/20/20 Page 5 of 12




       18.     In 2019, Defendant met with Tricolor and represented that it had developed superior

patented technology to what Tricolor had previously implemented internally and could manage

Tricolor’s digital marketing more efficiently and effectively. Defendant made a series of

misrepresentations, including those described herein, that induced Tricolor to engage them for its

digital marketing, as alleged in this Complaint.

       19.     Defendant repeatedly represented that it would bill on an actual cost-plus basis and

that the invoices would include third-party expenses that Defendant had actually paid for Tricolor’s

digital marketing.

       20.     Defendant further represented that its program allowed for Tricolor to have full

visibility and transparency into all aspects of the digital marketing process and that Tricolor would

have complete transparency as to costs per lead, how leads developed, conversion rates, and other

data relative to digital marketing. Defendant claimed that it would improve the same level of sales

conversion that Tricolor had previously experienced with full transparency as to all costs.

       21.     Defendant further represented that it had deep and broad partnerships with Google

and Bing, and strategic relationships with all of the top search and media networks.

       22.     Defendant further represented also that it would track Tricolor’s purchasers across

all networks and all channels real-time and stated that Tricolor would have the ability to track its

customers through the funnel from top to bottom. And, Defendant claimed to have the best

analytical reporting and analytics in the industry.

       23.     Defendant further represented that its systems allowed complete and transparent

visibility for Tricolor to view the consumer journey from start to finish. According to Defendant,

Tricolor would receive an attribution system that allowed for the most effective optimization.

Defendant represented that Tricolor would be able to continually market to users who changed



                                                   5
          Case 1:20-cv-03127-PAE Document 1 Filed 04/20/20 Page 6 of 12




from one device to another by using unique identification system that tied back to geography,

network, devices, and keywords for the most effective campaign optimization possible.

       24.     Based on these representations, Tricolor and Defendant signed the Agreement.

Under the Agreement Defendant was to provide its patented technology, ad creation, media

placement, keyword research and purchasing, attribution analysis, audience management, data

analysis, performance optimization, data and reporting services, and landing pages.

       25.     The Agreement expressly provides that Defendant’s invoicing and service fee are

based on actual monthly spends.

       26.     The Agreement calculated the cost-plus service fee at ten percent of the gross

monthly program budget.

C.     Defendant’s deficient performance and deception.

       27.     Defendant never provided the required services and plainly, upon information and

belief, lacked the technology, skills and expertise that it represented. Worse yet, Defendant billed

Tricolor on a cost-plus basis and then refused to confirm the amounts actually paid for Tricolor’s

digital marketing. Tricolor has requested on multiple occasions for documentation confirming the

actual costs purportedly paid and received nothing but stonewalling.

       28.     In multiple ways Defendant failed to provide the required services and represented

it had the ability and expertise to perform. Certain examples are described below.

       29.     Defendant never created any end-to-end visibility that could track a particular ad

through the sales funnel to a specific sale. This information is critical to assessing and optimizing

the lead generation process. Tricolor attempted, on multiple occasions, to provide Defendant with

lead identification numbers in whatever format Defendant needed in order to determine the

effectiveness of Defendant’s strategy, but Defendant never adequately responded. With no

visibility as to the end results of these leads, Defendant had woefully inadequate and insufficient

                                                 6
          Case 1:20-cv-03127-PAE Document 1 Filed 04/20/20 Page 7 of 12




information to evaluate performance and could not know how to optimize keywords. More than

eighty percent of visits to the Tricolor website originated from people searching for the company’s

name, and Defendant made no other recommendations that would reflect optimization or any other

strategy being implemented.

       30.     Over one three-week period, Tricolor’s digital leads dropped by sixty percent, yet

Defendant did not advise Tricolor of any drifting or shift in volumes. After Tricolor discovered

this precipitous reduction, Defendant absurdly claimed that Honda was advertising heavily in Los

Angeles and was driving up advertising costs. But if Defendant’s analytics had effectively revealed

Tricolor’s customer patterns, Defendant would know that Honda is unable to sell cars to consumers

with the profile of a Tricolor customer, and no reason existed for Honda’s marketing to present a

competitive issue for Tricolor.

       31.     Technical deficiencies and the absence of follow-through on promised action

abounded. Moreover, Tricolor had to initiate the vast majority of communication on advertising

issues and repeatedly reached out to get the end-to-end funnel completed. In mid-February 2020,

these discussions were still ongoing. But there should not have been any marketing spend initiated

until Defendant fully completed the end-to-end sales funnel so that Tricolor would actually have

the visibility to know its return on investment.

       32.     Defendant was also supposed to provide reports and detailed analytics on lead

generation performance. That did not occur until March 2020, many months after the engagement

commenced—and only when the relationship had deteriorated and a dispute had arisen regarding

the actual costs incurred and lack of supporting documentation.

       33.     In most, if not all instances, when Tricolor communicated about declining

performance, Tricolor’s inquiries merely resulted in multiple emails without resolution of why



                                                   7
          Case 1:20-cv-03127-PAE Document 1 Filed 04/20/20 Page 8 of 12




lead generation performance had declined or why Defendant had failed to provide the promised

information.

       34.        In light of Defendant’s performance failures, its refusal to provide transparency

about its actual third party costs, and upon information and belief, Defendant misrepresented the

value of its services, and misrepresented its actual costs in the invoices it provided to Tricolor.

       35.        Tricolor properly objected to the invoices at issue in this Complaint. Though the

parties have attempted to resolve the issues raised by Tricolor, the parties have been unable resolve

the objections.

D.     Tricolor sustains substantial lost sales.

       36.        These circumstances have resulted in Tricolor and Defendant now having a dispute

over what amounts, if any, are owed under the Agreement. And, as a result of this dispute the

Agreement was terminated effective no later than April 1, 2020.

       37.        Tricolor asserts that Defendant materially breached the Agreement and that such

breach excuses Tricolor from performance, that Defendant made false representations and

nondisclosures that induced Tricolor to enter the Agreement, and that Defendant sent invoices for

costs that exceeded the actual costs paid by Defendant for the Tricolor advertising and then refused

to provide documentation of such costs.

       38.        Defendant’s failure to responsibly manage the internet advertising for Tricolor led

to substantial lost sales for Tricolor and other direct and consequential damages. Tricolor is in the

process of calculating the extent of damages and estimates that Defendant’s actions caused

damages in excess of $100,000.

                                         CONDITIONS PRECEDENT

       39.        All conditions precedent to the filing of this lawsuit have been satisfied, waived, or

otherwise performed.

                                                    8
          Case 1:20-cv-03127-PAE Document 1 Filed 04/20/20 Page 9 of 12




                                         CAUSES OF ACTION

A.     Count One – Breach of Contract.

       40.     Tricolor re-alleges and incorporates by reference the allegations set forth in the

foregoing paragraphs as though fully set forth herein.

       41.     Tricolor and Defendant are parties to the Agreement. Under the Agreement

Defendant was to provide technology expertise, ad creation, media placement, keyword research

and purchasing, attribution analysis, audience management, data analysis, performance

optimization, data and reporting services, and landing pages.

       42.     The Agreement calculated the cost-plus service fee at ten percent of the gross

monthly program budget. Under the express terms of the Agreement, Defendant was only

permitted to bill a service fee based on actual costs paid for the Tricolor Internet advertising. But

instead, upon information and belief, Defendant breached the Agreement by billing for amounts

that overstate the actual costs paid, which, in turn, inflated the service fee. Defendant’s conduct

also materially departs from the customary billing practices of advertising agencies in the industry.

       43.     The Agreement also required that Defendant achieve agreed performance

objectives, which did not occur.

       44.     Defendant materially breached its obligations under this Agreement.

       45.     Tricolor complied with its obligations under the Agreement or was excused from

performance by Defendant’s prior material breach of the Agreement.

       46.     As a direct and proximate result of Defendant’s breach of the Agreement, Tricolor

has sustained substantial direct and consequential damages. Defendant’s failure to responsibly

manage the Internet advertising for Tricolor led to substantial lost sales for Tricolor and other

damages. Tricolor is in the process of calculating the extent of damages and estimates that

Defendant’s breach of the Agreement caused damages in excess of $100,000.

                                                 9
         Case 1:20-cv-03127-PAE Document 1 Filed 04/20/20 Page 10 of 12




       47.     Additionally, Defendant unjustly enriched itself through, upon information and

belief, inflated invoices that sought payment for costs in excess of the actual costs paid.

B.     Count Two – Breach of the Covenant of Good Faith and Fair Dealing.

       48.     Tricolor re-alleges and incorporates by reference the allegations set forth in the

foregoing paragraphs as though fully set forth herein.

       49.     The Agreement was a cost-plus contract which, among other things, required

Defendant to exercise reasonable discretion in the amount of actual spend required for the services

it provided to Tricolor.

       50.     Implied in the Agreement was a duty of good faith and fair dealing that obligated

Defendant to reasonably minimize its actual spend on the services it provided to Tricolor.

       51.     Defendant breached the covenant of good faith and fair dealing by, upon

information and belief, failing reasonably to minimize its actual spend.

       52.      Defendant’s breach has deprived Tricolor of the benefits it was entitled to under

the Agreement, causing substantial damages. Tricolor is in the process of calculating the extent of

damages and estimates that Defendant’s breach of the duty of good faith and fair dealing caused

damages in excess of $100,000.

C.     Count Three – Declaratory Judgment.

       53.     Tricolor re-alleges and incorporates by reference the allegations set forth in the

foregoing paragraphs as though fully set forth herein.

       54.     Tricolor seeks a declaration of rights pursuant to the Federal Declaratory Judgment

Act, 28 U.S.C. 2201. Tricolor is an “interested party” and seeks a declaratory judgment regarding

the existence or nonexistence of a right, duty, or liability, or of any fact upon which such legal

relations depend. Tricolor has a practical interest in the declaration sought. And, all parties having

an interest or adversely affected are parties to this suit. As a result, this Court may declare the

                                                 10
         Case 1:20-cv-03127-PAE Document 1 Filed 04/20/20 Page 11 of 12




rights and other legal relations of Tricolor, whether or not further relief is or could be sought. Such

declaration shall have the force and effect of a final judgment.

       55.     The Agreement provided for a cost-plus service fee, yet Defendant refuses to

provide any confirmation of the costs actually paid. Tricolor asserts that Defendant transmitted

invoices for costs that exceeded the actual costs paid by Defendant for the Tricolor advertising and

then refused to provide documentation of such costs. In addition, Tricolor asserts that Defendant

materially breached the Agreement and that such breach excuses Tricolor from performance.

       56.     Tricolor requests this Court enter judgment with the following declarations:

               a.       That Tricolor may review all billing and actual payments associated with

                        costs for which Defendant billed Tricolor;

               b.       That Defendant’s material breach of the Agreement excuses Tricolor from

                        any obligation to pay outstanding invoices; and

               c.       That Tricolor has no obligations or liability to Defendant.

                                         REQUEST FOR RELIEF

       Plaintiffs Tricolor Holdings, LLC, Tricolor Auto Group LLC, and Ganas Auto Group, LLC

respectfully request:

       A.      Actual, consequential, incidental and special damages;

       B.      Disgorgement of amounts Tricolor paid to Defendant that were incorrectly billed

               as actual costs;

       C.      Declaratory judgment relief as requested herein;

       D.      Pre-judgment, post-judgment interest, and court costs; and

       E.      All other relief, whether in law or equity, to which Tricolor is entitled.




                                                  11
                 Case 1:20-cv-03127-PAE Document 1 Filed 04/20/20 Page 12 of 12




        Dated: New York, New York
               April 20, 2020
                                             Respectfully submitted,

                                             FOLEY & LARDNER LLP


                                             By: /s/ Todd C. Norbitz
                                                Todd C. Norbitz
                                                Benjamin I. Bassoff
                                                90 Park Avenue
                                                New York, New York 10016
                                                Telephone: (212) 682-7474
                                                Fax: (212) 687-2329
                                                tnorbitz@foley.com
                                                bbassoff@foley.com

                                                James G. Munisteri (of counsel)
                                                Texas Bar No. 14667380
                                                1000 Louisiana Street, Suite 2000
                                                Houston, Texas 77002
                                                Telephone: (713) 276-5500
                                                Telecopier: (713) 276-5555
                                                jmunisteri@foley.com

                                                Attorneys for Plaintiffs Tricolor Holdings, LLC,
                                                Tricolor Auto Group Holdings, LLC and Ganas
                                                Auto Group, LLC




                                               12
4848-5690-3610
